Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 1 of 9




                 Exhibit I
      Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 2 of 9
     REDACTED    2018-10-30 11-32-06 10924-001                       Page 1


1   Call Date: 2018-10-30

2   Call Duration: 6:22

3   Call Begin [] Call End []

4   Call Participants:

5        Rick Singer

6        Karen Littlefair

7   File Name:    REDACTED   2018-10-30 11-32-06 10924-001

8   Bates No.:

9
                                 REDACTED
 Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 3 of 9
REDACTED   2018-10-30 11-32-06 10924-001                        Page 2

                            REDACTED
 Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 4 of 9
REDACTED   2018-10-30 11-32-06 10924-001                        Page 3

                           REDACTED
      Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 5 of 9
     REDACTED     2018-10-30 11-32-06 10924-001                      Page 4
                                REDACTED




4   SINGER:     -- that’s what you guys do.     You make charitable,

5        uh, donations.     And this was 1 of your charitable

6        donations.

7   LITTLEFAIR:       Well, that’s pretty easy to track, if -- if

8        they looked at our records so --
                               REDACTED
 Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 6 of 9
REDACTED   2018-10-30 11-32-06 10924-001                        Page 5

                             REDACTED
 Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 7 of 9
REDACTED   2018-10-30 11-32-06 10924-001                        Page 6

                             REDACTED
 Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 8 of 9
REDACTED   2018-10-30 11-32-06 10924-001                        Page 7

                            REDACTED
 Case 1:19-cr-10463-ADB Document 30-10 Filed 07/08/20 Page 9 of 9
REDACTED   2018-10-30 11-32-06 10924-001                        Page 8

                           REDACTED
